***********
Based upon information contained in I.C. File LH-0343 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Gerald Hayswood Williams, was a fire fighter with the Cool Springs Volunteer Fire Department at the time of his death on 30 September 2003.
2. Decedent's death occurred in the course and scope of his employment as follows: On 29 September 2003, decedent participated in various strenuous station training and hose testing activities. Decedent went to bed at the station at approximately 10:45 p.m. The next morning, 30 September 2003, decedent was found in his bed having expired as a result of cardiac arrest resulting from overexertion.
3. The file does not contain birth records for decedent. Decedent was adopted and it is not known in which county the adoption occurred or whether any records of his birth remain in existence.
4. At the time of his death, decedent was married to Doris H. Williams who resided with decedent for at least six months prior to his death. There are no dependent children or dependent parents.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible fire fighter with the Cool Springs Volunteer Fire Department, as defined in N.C. Gen. Stat. §143-166.2(d), at the time of his death on 30 September 2003.
2. Decedent's death was the direct result of injuries incurred while performing his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Doris H. Williams, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
4. The lack of decedent's birth records in this file is satisfactorily explained and is not a bar to the recovery of benefits by any eligible party in this case.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Doris H. Williams as the qualified surviving spouse of Gerald Hayswood Williams payable as follows: the sum of $20,000.00 shall be paid immediately to Doris H. Williams. Thereafter, the sum of $10,000.00 shall be paid annually to Doris H. Williams as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Doris H. Williams becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of July 2004.
                                        S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER